[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court sua sponte hereby vacates so much of its order as would by its language preclude the plaintiff's deposing the defendant and denies that portion of the protective order.
The court hereby reaffirms that portion of its decision which sustains the request for a protective order concerning the defendant's objection to be required to produce the defendant's son's autopsy report.
That objection is sustained.
Hon. Andre M. Kocay, Judge